Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 16-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amedee et al. (US 2013/0224277 A1, hereinafter Amedee).
Regarding Claims 12-13, 16-17, and 22, Amedeee teaches a method of manufacturing a 3D porous structure, the method comprising providing a an aqueous sacrificial solid template and subjecting a polymer monomer to a vapor deposition process while the sacrificial solid template simultaneously proceeds to a sublimation process such that at a dynamic vapor-solid interface, target molecules are released from spaces vacated from the sacrificial solid template and are filled by the polymer monomer cross-linking to form the 3D porous structure adsorbed on the surface of the gaseous phase, wherein a shape of the 3D porous structure when the sacrificial solid template is completely consumed is the same as that of the sacrificial solid template before being consumed (throughout the disclosure, as best summarized in [0067]). 
also comprising a second solution of monomer (thus defining different sublimation heats)

Allowable Subject Matter
Claims 14-15  and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or fairly suggest using parylene in such a process, nor that the template comprises a first and second solution having different sublimation heats.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743